1                                                                      JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     CHARLES EUGENE                    ) NO. CV 18-8473-DSF (KS)
11                                     )
     BOWERMASTER,
12               Plaintiff,            )
                                       ) JUDGMENT
13         v.
                                       )
14                                     )
     MAGNIA, et al,                    )
15                    Defendants.      )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed without prejudice.
22
23   DATED: March 25, 2019
24                                                 _______________________________
                                                      _
25                                                         DALE S
                                                                S. FISCHER
                                                   UNITED STATES DISTRICT JUDGE
26
27
28

                                               1
